        Case 6:19-cv-01760-MK     Document 20    Filed 05/27/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



SANDRA J. COOKSEY, an individual,                        Case No. 6:19-cv-01760-MK
                                                                           ORDER
             Plaintiff,

      vs.

DIAMOND RESORTS INTERNATIONAL
CLUB, INC, a Florida corporation,

             Defendant,



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendations

(“F&R”) (doc. 54) recommending that defendant’s motion to dismiss (doc. 4) be denied.

This case is now before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

PAGE 1 – ORDER
        Case 6:19-cv-01760-MK     Document 20     Filed 05/27/20   Page 2 of 2




920 (1982). Defendant has filed timely objections (doc. 15), and plaintiff has filed a

timely response. (doc. 16) Defendant has also filed a reply (doc. 19) after obtaining

leave from the Court. Thus, I review the F&R de novo.

      Having considered the record and the arguments offered by plaintiff, the Court

finds no error in Magistrate Judge Kasubhai’s analysis. Therefore, the Court adopts

the F&R (doc. 13). Thus, defendant’s motion to dismiss (doc. 4) is DENIED.

      IT IS SO ORDERED.

                  27th day of May, 2020.
      Dated this _____




                                   /s/Ann Aiken
                        _________________________________
                                    Ann Aiken
                           United States District Judge




PAGE 2 – ORDER
